DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 02/22/21 as being acknowledged and entered.  By this amendment claims 1-20 are pending and claims 4, 6-13, and 17-18 are withdrawn.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 14, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US PGPub 2020/0294866).
Claim 1:  Cheng teaches (Figs. 5, 5a, 5b, 10, 10a, 10b) a semiconductor device, comprising: a plurality of channel layers (110) [0046] stacked on a substrate (102), the plurality of channel layers being spaced apart from each other along a vertical direction 
Claim 5:  Cheng teaches [0060] a gate isolation portion (308) adjacent to the first end portion of the gate electrode along the first direction, an edge of the gate isolation 
Claim 14:  Cheng teaches (Figs. 5, 5a, 5b, 10, 10a, 10b) a semiconductor device, comprising: a gate electrode (1004) on a substrate (102), the gate electrode having a first end portion (right edge of 1004 in Fig. 10A) and a second end portion (left edge of 1004 in Figures 10A), opposing each other in a first direction (A-A’); a plurality of nanosheets (110) [0046] on the substrate to be spaced apart from each other along a vertical direction (Fig. 10A, B), the plurality of nanosheets penetrating the gate electrode (1004) and having first side surfaces and second side surfaces, opposing each other in the first direction (A-A’); a source/drain layer (502/604) on a first side of the gate electrode to be in contact with the plurality of nanosheets (110) (Fig. 10B),  the source/drain layer being adjacent to the gate electrode along a second direction (B-B’) perpendicular to each of the first direction (A-A’) and the vertical direction, and a portion of the source/drain layer (502/604) protruding further than the first end portion of the gate electrode (1004) in the first direction (A-A’); and a gate isolation (308) portion adjacent to the first end portion of the gate electrode in the first direction (A-A’), a portion of the gate isolation portion (308) and a portion of the source/drain layer (604) overlapping each other horizontally along the second direction (B-B’) as viewed in a top view (Fig. 10, 10B), wherein a first distance from the first end portion (right edge of 1004 in Fig. 10A) of the gate electrode to the first side surfaces of the plurality of nanosheets (right edge of 110 of 204) in the first direction (A-A’) is shorter than a second distance from the second end portion (left edge of 1004 in Figures 10A) of the gate electrode to the second side surfaces of the plurality of nanosheets (left edge of 110 of 204)  in the 
Claim 19:  Cheng teaches (Figs. 5, 5a, 5b, 10, 10a, 10b) a semiconductor device, comprising: a first active region (202) extending in a first direction (B-B’);  a plurality of first channel layers (110 in 202) stacked on the first active region to be spaced apart from each other along a vertical direction (Fig. 10a, 10b), the plurality of first channel layers having first side surfaces and second side surfaces, opposing the first side surfaces, in a second direction (A-A’), perpendicular to each of the first direction and the vertical direction (Fig. 10a, 10b); a first gate electrode (1004 over 202) to surround the plurality of first channel layers and having a first end portion and a second end portion, opposing each other, in the second direction (A-A’); a first source/drain layer (502/604) on a first side of the first gate electrode to be in contact with the plurality of first channel layers (110) (Fig. 10b), the first source/drain layer (502/604) being adjacent to the first gate electrode along the first direction (B-B’) (Fig. 10b); a second active region (204) extending in the first direction (B-B’); a plurality of second channel layers (110 in 204) on the second active region to be spaced apart from each other, the plurality of second channel layers having third side surfaces and fourth side surfaces, opposing each other, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US PGPub 2020/0294866).
Regarding claim 2, as described above, Cheng substantially reads on the invention as claimed, and teaches the first distance is less than half a width of each of the plurality of channel layers, in the first direction (Fig. 17 inserted above).  Even though drawings are not assumed to be drawn to scale, one of ordinary skill in the art would use the shown size relationships as a model for improvement and experimentation.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   There is nothing in the present application to indicate that the claimed relationship between the width of the channel and the first distance is critical.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the device of Cheng to model the 
Regarding claim 15, as described above, Cheng substantially reads on the invention as claimed, and teaches the first distance is less than half a width of each of the plurality of nanosheets, in the first direction (Fig. 17 inserted above).  Even though drawings are not assumed to be drawn to scale, one of ordinary skill in the art would use the shown size relationships as a model for improvement and experimentation.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   There is nothing in the present application to indicate that the claimed relationship between the width of the channel and the first distance is critical.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the device of Cheng to model the first distance is less than half a width of each of the plurality of channel layers, in the first direction.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US PGPub 2020/0294866), as applied to claims 1 and 14 above, and further in view of Sengupta et al. (US PGPub 2017/0110595).
Regarding claim 3, as described above, Cheng substantially reads on the invention as claimed, except Cheng does not teach the first end portion of the gate electrode extends by the first distance beyond the first side surface of the plurality of channel layers and covers the first side surfaces of the plurality of channel layers, and the first distance is 3 nanometers or less:  Sengupta teaches the first end portion of the gate electrode covers the first side surfaces of the plurality of channel layers, and the first distance is 3 nanometers or less.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   There is nothing in the present application to indicate that the claimed relationship between the width of the channel and the first distance is critical.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the distance 
Regarding claim 16, as described above, Cheng substantially reads on the invention as claimed, except Cheng does not teach the first end portion of the gate electrode covers the first side surfaces of the plurality of nanosheets layers, and the first distance is 3 nanometers or less.  Sengupta teaches the first end portion of the gate electrode covers the first side surfaces of the plurality of nanosheets layers, and the first distance is 3 nanometers or less.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   There is nothing in the present application to indicate that the claimed relationship between the width of the channel and the first distance is critical.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the distance taught by Cheng based on the description of Sengupta and through routine experimentation to discover the appropriate relationship to meet the device needs.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US PGPub 2020/0294866), as applied to claims 1 and 14 above, and further in view of Cheng et al. (US PGPub 2017/0117359).
Regarding claim 20, as described above, Cheng (‘866) substantially reads on the invention as claimed, except Cheng (‘866) does not teach in the second direction, a first distance from the first end portion of the first gate electrode to the first side surfaces of the plurality of first channel layers is shorter than a second distance from the second end portion of the first gate electrode to the second side surfaces of the plurality of first channel layers, and in the second direction, a third distance from the third end portion of the second gate electrode to the third side surfaces of the plurality of second channel layers is shorter than a fourth distance from the fourth end portion of the second gate electrode to the fourth side surfaces of the plurality of second channel layers.  Cheng (‘359) teaches (Fig. 17 inserted below) in the second direction, a first distance (A) from the first end portion of the first gate electrode to the first side surfaces of the plurality of first channel layers is shorter than a second distance (B) from the second end portion of the first gate electrode to the second side surfaces of the plurality of first channel layers, and in the second direction, a third distance (C) from the third end portion of the second gate electrode to the third side surfaces of the plurality of second channel layers is shorter than a fourth distance (D) from the fourth end portion of the second gate electrode to the fourth side surfaces of the plurality of second channel layers allowing for bulk manufacture of nanosheet based devices with multiple threshold voltage devices within a common gate electrode (ABS) [0002-0004].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the distance taught .

    PNG
    media_image1.png
    494
    650
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SARAH K SALERNO/Examiner, Art Unit 2814